EXHIBIT ASSET PURCHASE AGREEMENT dated August 21, 2009 between OHR PHARMACEUTICAL, INC. and GENAERA LIQUIDATING TRUST ASSET PURCHASE AGREEMENT Table of Contents Page ARTICLE ICERTAIN DEFINITIONS; CONSTRUCTION2 1.1 Certain Definitions. 2 ARTICLE IIPURCHASE AND SALE OF ASSETS 6 2.1 Purchase and Sale of Assets 6 2.2 Excluded Assets 6 2.3 Retained Liabilities 7 2.4 Purchase Price7 2.5 Third Party Consents 7 2.6 Certain Rights of Seller 8 ARTICLE IIITHE CLOSING 8 3.1 Closing8 3.2 Delivery of Items by the Seller 8 3.3 Delivery of Items by the Purchaser 9 3.4 As Is, Where Is 9 ARTICLE IVREPRESENTATIONS AND WARRANTIES OF THE SELLER 9 4.1 Organization, Qualification and Power 9 4.2 Trust Documents 9 4.3 Authorization 9 4.4 Noncontravention; Governmental Approvals. 10 4.5 Brokers’ Fees 10 4.6 Litigation 10 4.7 Intellectual Property 10 4.8 Tangible Personal Property; the Assets 11 ARTICLE VREPRESENTATIONS AND WARRANTIES OF THE PURCHASER 11 5.1 Organization 11 5.2 Authorization 11 5.3 Noncontravention; Governmental Approvals. 11 5.4 Brokers’ Fees 12 ARTICLE VICOVENANTS 12 6.1 Notices and Consents 12 6.2 Full Access 12 6.3 Tax Matters. 12 6.4 Confidentiality 13 6.5 Further Assurances 13 ARTICLE VIIINDEMNIFICATION 14 7.1 Indemnification Obligations. 14 7.2 Method of Asserting Claims 14 7.3 Further Items Relating to Indemnification 15 ARTICLE VIIIMISCELLANEOUS 15 8.1 Survival 15 8.2 Press Releases and Public Announcement 15 8.3 No Third-Party Beneficiaries 16 8.4 Entire Agreement 16 8.5 Succession and Assignment 16 8.6 Drafting 16 8.7 Notices 16 8.8 Governing Law 17 8.9 CONSENT TO JURISDICTION AND SERVICE OF PROCESS 17 8.10 WAIVER OF JURY TRIAL 18 8.11 Amendments and Waivers 18 8.12 Severability 18 8.13 Expenses 18 8.14 Exhibits and Schedules 18 8.15 Specific Performance 19 8.16 No Successor Liability 19 8.17 Headings 19 8.18 Counterparts 19 i & ii EXHIBITS Exhibit AForm of Bill of Sale and General Assignment Exhibit BForm of Patent Assignment Exhibit CForm of Trademark Assignment Schedule 2.1(a)Intellectual Property relating to Squalamine and all related analog compounds and Trudosquemine and all related analog compounds Schedule 2.1(b)Seller’s tangible assets relating to Squalamine and all related analog compounds and Trudosquemine and all related analog compounds Schedule 4.6Description of Squalamine Royalties iii ASSET PURCHASE AGREEMENT This
